FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                      UNITED STATES COURT OF APPEALS               August 12, 2009
                                                                 Elisabeth A. Shumaker
                                  TENTH CIRCUIT                      Clerk of Court



 STEVEN A. DELOGE,

                 Petitioner-Appellant,                  No. 08-8081
          v.                                        District of Wyoming
 SCOTT ABBOTT, Warden, Wyoming                (D.C. No. 2:04-CV-00317-ABJ)
 State Penitentiary and PATRICK
 CRANK, Wyoming Attorney General,

                 Respondents-Appellees.


               ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, MURPHY, and McCONNELL, Circuit Judges.


      Steven A. Deloge, a state prisoner proceeding pro se, seeks a certificate of

appealability (COA) that would allow him to appeal from the district court’s order

denying his habeas corpus petition under 28 U.S.C. § 2254. See 28 U.S.C. §

2253(c)(1)(A). Because we conclude that Mr. Deloge has failed to make “a

substantial showing of the denial of a constitutional right,” we deny his request

for a COA, and dismiss the appeal. 28 U.S.C. § 2253(c)(2).




      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
      Mr. DeLoge was charged with eleven counts of second degree sexual

assault against his then eight-year-old step-daughter. He pled guilty to six of the

counts in exchange for an agreement by the State to drop the other five and

refrain from filing any other criminal charges arising out of his abuse of the

victim in Wyoming. The trial court sentenced Mr. DeLoge to six consecutive life

sentences.

      In March 2001, Mr. DeLoge appealed to the Wyoming Supreme Court.

While the appeal was pending, Mr. DeLoge filed a motion to withdraw his guilty

plea, claiming it was involuntary. While this motion was pending, the Wyoming

Supreme Court affirmed Mr. DeLoge’s sentences in a unanimous opinion.

DeLoge v. State, 55 P.3d 1233 (Wyo. 2002) (DeLoge I). Mr. DeLoge then filed a

motion in the trial court seeking the return of his seized property. The trial court

denied Mr. DeLoge’s motion to withdraw his guilty pleas, but did not rule on his

motion for return of seized property. Mr. DeLoge considered the motion denied

after 90 days pursuant to Wyoming law and appealed the denials of both motions.

The Wyoming Supreme Court affirmed the trial court’s denial of his motion to

withdraw his guilty pleas, and remanded for the district court to rule on the merits

of his motion for return of seized property. DeLoge v. State, 123 P.3d 573, 578,

579 (Wyo. 2005) (DeLoge II).

      Mr. DeLoge filed a pro se state petition for post-conviction relief, which

the district court denied. He petitioned the Wyoming Supreme Court for review,

                                          -2-
and it denied the petition without comment. He then filed a federal habeas

petition with the United States District Court for the District of Wyoming on

January 19, 2005, raising the same issues he raised in his state habeas proceeding.

The district court, in an 85-page order, denied Mr. DeLoge’s petition, finding that

he “ha[d] not stated a claim upon which th[e] Court [could] grant relief.” Dist.

Ct. Or. 1. He now seeks a certificate of appealability (COA) raising many of the

same issues.

      The denial of a motion for relief under 28 U.S.C. § 2254 may be appealed

only if the district court or this Court first issues a COA. 28 U.S.C. §

2253(c)(1)(A). A COA will issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order

to make such a showing, a petitioner must demonstrate that “reasonable jurists

could debate whether . . . the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal

quotation marks omitted). Although Mr. DeLoge need not demonstrate his appeal

will succeed to be entitled to a COA, he must “prove something more than the

absence of frivolity or the existence of mere good faith.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003) (internal quotation marks omitted).

      Having undertaken a review of Mr. DeLoge’s application for a COA and

appellate filings, the district court’s order, and the entire record on appeal

                                          -3-
pursuant to the framework set out by the Supreme Court in Miller-El, this court

concludes he is not entitled to a COA. The district court’s resolution of Mr.

DeLoge’s § 2254 motion is not reasonably subject to debate and the issues he

seeks to raise on appeal are not adequate to deserve further proceedings.

Accordingly, this court DENIES Mr. DeLoge’s request for a COA and dismisses

this appeal.

                                                    Entered for the Court,

                                                    Michael W. McConnell
                                                    Circuit Judge




                                         -4-